       Case 1:18-cv-05887-SDA Document 257 Filed 04/22/21 Page 1 of 1
                                                                                                                       -------~-----~--

                                                                                                                                          l
                                                                                             -----.   - ------------



                                                                   [ l !s D{~~DN-Y
                                                                   i! f''J, l ' ! r l\ 1 1: 1' r T'
                                                                       J\.JI~. U i'HLl '< I                                               i
                                                                   I CJ
                                                                   !
                                                                     L , I:;('l'nONICAI
                                                                          , ~   !'\ , , ,, -~ I" Y F'I
                                                                                                    l , er--.
                                                                                                        L 1J                              I'
 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                                   1
                                                                       DOC,;:                                     ____ I
 -------------------------------------------------------X
 JOSE PAREJA, individually and on behalf of                        [nATE r11.l:l)                       jJJJJ30c.l'J
 others similarly situated,

                                    Plaintiff,                                     18-cv-05887

                  -against-
                                                                   CERTIFICATE OF DEFAULT
 184 FOOD CORP.        (D/B/A BRAVO
 SUPERMARKET        F/K/A    PIONEER
 SUPERMARKET), et al,

                                    Defendants..
 ------------------------------------------------------X

        I, RUBY J. KRAJICK, Clerk of the United States District Court for the Southern District
of New York, do hereby certify that this action was commenced on June 29, 2018 with the filing
of a summons and complaint (Dkt. No. 1). An amended complaint, naming Defendant 0113 Food
Corp. as a party, was filed on October 31, 2018 (Dkt. No. 46); a copy of the amended summons
and first amended complaint was served on Defendant 0113 Food Corp. on November 2, 2018
(Dkt. No. 67). A second amended complaint was filed on January 28, 2019 (Dkt. No. 123). A copy
of the amended summons and second amended complaint was served on 0113 Food Corp. on
February 6, 2019, pursuant to Fed. R. Civ. P. 4(h) (l)(B), by personally serving Amy Lesch, an
authorized agent in the office of the Secretary of State of New York pursuant to N.Y. C.P.L.R §
311 (a)(l) and N.Y. B.C.L. §306(b)(l); and proof of such service on the said Defendant was filed
on February 6, 2019 (Dkt. No. 153). 0113 Food Corp. appeared via counsel on April 30, 2019.
(Dkt. No. 195). Counsel for O113 Food Corp. was permitted to withdraw on March 1, 2021. (Dkt.
252). 0113 Food Corp. was ordered to appear via new counsel by March 31, 2021. (Dkt. 252).
       I further certify that the docket entries indicate that the above named Defendant has not
appeared via counsel by March 31, 2021. The default of the Defendant O113 Food Corp. is hereby
noted.
Dated: NMork, New York
          (I 1 c:Jo-, 2021

                                                    RUBY J. KRAJICK
                                                    Clerk of the Court

                                                    By:       ~~
                                                    Deputy Clerk
